Citation Nr: 1623225	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-03 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for transmetatarsal amputation of the toes of the left foot.

4.  Entitlement to a temporary total rating for convalescence following February 2011 surgery.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to July 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2011 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Bilateral pes planus was noted on induction, and is not shown to have increased in severity during the Veteran's service.

2.  A chronic disability of either ankle was not manifested in service; arthritis of an ankle was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral ankle disability is etiologically related to his service.

3.  The Veteran's transmetatarsal amputation of the left foot is not shown to have been performed for disability that was manifested in or etiologically related to the Veteran's service.

4.  The Veteran's February 2011 hospitalization was not for treatment of a service-connected disability.
5.  The Veteran has not established service connection for any disability.


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is not warranted.  38 U.S.C.A. 
§§  1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

2.  Service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  Service connection for transmetatarsal amputation of the left foot is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A temporary total rating for convalescence following surgery in February 2011 is not warranted.  38 C.F.R. § 4.30 (2015).

5.  The Veteran's claim for a TDIU rating lacks legal merit.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in March 2010 and March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA does not apply to claims where, as in this case regarding the matters of a temporary total rating and a TDIU rating, there is no dispute as to the facts and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Mason v. Principi, 16 Vet. App. 129.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action under the VCAA is necessary regarding these matters.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the April 2016 hearing, the undersigned identified the issues, and the Veteran was advised of what remains necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.

The Veteran's service treatment records (STRs), and VA medical records have been secured.  He was afforded a VA examination to determine the etiology of the claimed disabilities.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that on July 1969 service entrance examination, the feet and lower extremities were normal.  Pes planus, asymptomatic, was noted under the summary of defects.  In April 1970, the Veteran complained of a swollen ankle.  It was noted no pathology was seen to cause the feet to swell, except for pes planus.  The impression was pes planus.  Arch supports were recommended.  In June 1970, he complained of pain and occasional swelling from a twisted ankle.  Examination found tenderness over the left foot.  The impression was strain.  On the July 1971 service separation examination, the feet and lower extremities were normal.

VA outpatient treatment records show that in March 2010, the Veteran reported he has had painful feet since service.  He stated that in service he never received shoes that fit properly and that he was forced to wear steel-toed boots that constricted his toes.  The assessments were metatarsalgia and pes planus.

On June 2010 VA examination of the feet, the Veteran stated he has had pes planus all his life.  The examiner noted that pes planus was noted at entrance, that the Veteran was seen once for it during service and was treated conservatively.  She noted that there were no issues involving the feet on separation.  The diagnosis was bilateral severe pes planus.  On June 2010 VA joints examination, the examiner noted the Veteran was seen in service for a left ankle sprain and received conservative treatment.  There was no further documentation regarding the left ankle.  The Veteran stated he developed chronic bilateral ankle pain due to pes planus.  The diagnosis was bilateral ankle degenerative joint disease (DJD).  The examiner opined that it was less likely as not that pes planus was caused or aggravated by service.  She also opined it was less likely as not that the Veteran's bilateral ankle DJD was caused by or the result of service.  She noted that the Veteran's pes planus is a congenital condition.  During service, it was noted once that he was treated for flat feet, but he was able to resume his military duties.  Aggravation of the condition [in service] was not shown, as no issues concerning the feet were noted on service separation examination.  She stated that the current ankle/feet manifestations are the result of the progression of the congenital disease.  The Veteran's bilateral ankle DJD was likely a consequence of his severe pes planus (which pre-existed service).  

VA outpatient treatment records show that in February 2011 a left transmetatarsal amputation was performed due to gangrene.  

In January 2013, a VA podiatrist noted that the Veteran was followed for foot complications, including a transmetatarsal amputation and right great toe amputation due to severe peripheral vascular disease.  The podiatrist stated the Veteran believed that a lot of his foot problems began by his being issued boots in service that were too small.  He noted the Veteran recalled being in significant pain without an option for obtaining appropriately sized shoes.  He supported the Veteran's claim for unemployability and opined that the Veteran he was unable to work in any capacity.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Bilateral pes planus 

Since the July 1969 entrance examination shows that the Veteran had pes planus, the presumption of soundness on entry in service does not apply.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The analysis turns to whether the pre-existing pes planus was aggravated by service.  Because aggravation may not be conceded where there was no increase in severity of a disability during service, the critical question becomes whether the evidence shows that the preexisting pes planus increased in severity during or as a result of service.

To support a finding of aggravation, the evidence must establish that the underlying disability underwent a chronic increase in severity; the occurrence of symptoms, in the absence of an increase in the severity of underlying pathology, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).
During service, the Veteran was seen on one occasion for pes planus and was issued arch supports.  On July 1971 service separation examination his feet were normal.  At the April 2016 hearing before the undersigned, the Veteran testified that the boots he was given in service were too small, and that caused him to have foot pain.  When he was examined by VA in June 2010, he stated he has had foot pain since service.  The examiner noted this history and opined that the preexisting pes planus was not aggravated in service.  The examiner cited to the fact that the Veteran was seen for his flat feet on only one occasion in service and that his feet were normal on separation, contraindicating worsening during service.  The opinion is competent and probative evidence in this matter.  The January 2013 note from the VA podiatrist merely restates the Veteran's own assertion that his foot problems are related to footwear in service.  It is not probative evidence that the Veteran's pes planus increased in severity in service, as it is unaccompanied by rationale, and does not cite to factual data (clinical findings) that support such conclusion.  

Whether or not the Veteran's pes planus was in fact aggravated by his footwear in service is, in the absence of a showing of worsening during service, to include by clinical notation of increased pathology, a medical question, beyond the scope of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  It requires medical expertise. The Veteran has not submitted any probative medical evidence indicating that his pes planus increased in severity as a result of activities or footwear in service.  Accordingly, there is no competent evidence supporting the Veteran's claim.  The preponderance of the evidence is against this claim; and the appeal in this matter must be denied.

	Bilateral ankle disability 

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran's STRs show that in April and June 1970 he was seen for swollen ankle complaints and, on the latter occasion, was found to have a strain.  The injury resolved without residual pathology.  No pertinent complaints were noted in the last year of his active duty service and no problems involving the ankles were found on the July 1971 service separation examination or for many years following his discharge from service.  The Veteran stated on the June 2010 VA examination that his ankle disability is due to his pes planus.  Based on a review of the record, the examiner opined that it was less likely than not that the Veteran's bilateral degenerative joint disease is related to service.  She stated that it was due to pes planus, as the Veteran had asserted.  However, as pes planus is not service-connected, that finding does not support a legally valid theory of entitlement to service connection.  38 C.F.R. § 3.310.

To the extent the Veteran claims that his bilateral ankle disability is related to service, such statements are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, in the absence of evidence of ankle arthritis in service or in the first postservice year, whether such disability may be related to the Veteran's service is a medical question that falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The only competent evidence regarding a nexus between the Veteran's bilateral ankle degenerative joint disease and his service is the opinion of the VA examiner who found that it is not related service, but to his pes planus (which is not service-connected).  The opinion cites to supporting factual data, and the Board finds it is persuasive.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.

	Amputation of the toes of the left foot 

In February 2011, a left transmetatarsal amputation was performed.  It was noted the Veteran had presented to the VA emergency room two weeks ago with left foot gangrene.  A January 2013 statement from a VA podiatrist shows that the Veteran was being followed for foot complications, which included amputations due to peripheral vascular disease.  

The record clearly shows that the transmetatarsal left foot amputation was for disability that is not service-connected (peripheral vascular disease); in fact, the Veteran does not have any service-connected disabilities.  He does not have a pending claim of service connection for peripheral vascular disease.  Since amputation of the Veteran's left foot was not due to a service-connected disability, there is no valid basis for establishing service connection for the postoperative residuals of that procedure.  The Veteran claims that the amputation was required for pes planus and ankle arthritis.  Because pes planus and ankle arthritis are not service-connected, whether or not such disabilities were a contributing cause for the amputation, as claimed, is moot.  

      A temporary total rating for convalescence

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days.  38 C.F.R. §  4.29.

Under 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

The Veteran asserts a temporary total rating is warranted based on his February 2011 hospitalization as convalescence was required following that hospitalization.  

For a temporary total rating under either § 4.29 or § 4.30 to be warranted, there is a threshold legal requirement that the hospitalization or surgical treatment must be for a service-connected disability.  The Veteran has not established service connection for any disability.  Thus, clearly, this legal requirement is not met, and the Veteran's claim for this benefit lacks legal merit.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.

      Entitlement to a TDIU Rating

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating provides for total compensation for service-connected disabilities on the basis that such disabilities prevent a veteran from working.  Once again it is noteworthy that the Veteran has not established service connection for any disability, and does not meet the threshold legal requirement for this benefit sought.  Accordingly, this claim also must be denied.  See Sabonis, 6 Vet. App. at 430.  







ORDER

Service connection for bilateral pes planus, a bilateral ankle disability, and transmetatarsal amputation of the left foot is denied.

A temporary total rating for convalescence following February 2011 surgery is denied.

A TDIU rating is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


